J-S39035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH HOLMES                              :
                                               :
                       Appellant               :   No. 3734 EDA 2016

             Appeal from the Judgment of Sentence April 19, 2013
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002747-2009


BEFORE: LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 23, 2020

        Joseph Holmes (Holmes) appeals nunc pro tunc from the April 19, 2013

judgment of sentence imposed by the Court of Common Pleas of Philadelphia

County (trial court) following his convictions for aggravated assault, robbery,

kidnapping, persons not to possess, conspiracy, and possession of an

instrument of crime.1 After careful review, we affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 2702(a), 3701(a)(1)(ii), 2901(a)(1), 6105(a)(1), 903(a)(1),
& 907(a). Holmes was convicted following a bifurcated trial at which the trial
court sat as fact-finder for the charge of persons not to possess and the
remaining charges were adjudicated by a jury.
J-S39035-20


                                      I.

                                      A.

     The trial court summarized the facts of this case as follows:

     On October 24, 2008, [Holmes], Jennifer Konopki, Brandon Lee,
     and Naimah Fisher were in [Holmes’] residence at 8064 Forrest
     Avenue in Philadelphia.7 Konopki told [Holmes] and Lee that she
     knew a way for them to acquire money from a man that she used
     to escort who had $30,000 in his bank account. She devised a
     plan to tell the man that she needed him to drive her and her son
     back to their residence in Wilkes-Barre. [Holmes], Konopki, and
     Lee then left the residence, but Fisher stayed at the house along
     with Konopki’s child.

        7   Naimah Fisher was [Holmes]’s girlfriend at the time.

     Shortly thereafter, Konopki called Robert Moir (the Complainant)
     on the phone. She asked him to pick her up in Philadelphia and
     drive her and her baby home. The Complainant agreed to help,
     and he met Konopki at 10th and Filbert Streets. Konopki entered
     the Complainant’s car, but her child was not with her. Before
     entering the car, she asked the Complainant to stop at a K-Mart
     department store. They stopped at K-Mart where the Complainant
     bought Konopki a car seat, diapers, and baby clothes. She then
     asked the Complainant to drive her to 3846 North 8th Street to
     pick up her baby. When they arrived at the address at about 4:30
     p.m., Konopki asked the Complainant to come in to meet her
     uncle.   The Complainant complied.        When the Complainant
     entered the house, [Holmes] and Brandon Lee immediately
     pushed him to the floor. One man pointed a gun at the
     Complainant.21       [Holmes] and Lee then covered the
     Complainant’s head with a pillowcase. [Holmes] and Lee
     carried him from the first floor down to the basement.

        21Both men had covered their heads with sweatshirts so
        that only a section of their faces from their eyebrows to
        their noses was exposed. The Complainant was unsure
        whether [Holmes] or Lee held the gun.

     In the basement [Holmes] and Lee took off the Complainant’s
     shirt, socks, and shoes. They also tied the Complainant’s legs
     to a chair, handcuffed, and gagged him. Someone hit the

                                     -2-
J-S39035-20


     Complainant with a gun on the right side of his forehead and
     punched him in the stomach. The punch was so hard that the
     chair leg collapsed, and the Complainant fell to the floor.
     [Holmes] and Lee shouted at the Complainant and demanded his
     bankcard Personal Identification Number (PIN). Konopki then
     came down to the basement and urged the Complainant to
     tell [Holmes] and Lee his PIN or they would kill him. As a
     result, the Complainant gave them his PIN number. As they
     left the basement, one of the men told the Complainant that they
     would return and cut his toes off one at a time until he gave them
     his retirement fund. [Holmes], Konopki, and Lee then went
     upstairs and left the house while the Complainant was still
     gagged, bound to a chair, and lying on the floor.

     Approximately five minutes after [Holmes], Konopki, and Lee left,
     a third man, Raheem Williams, entered the basement and told the
     Complainant that he would let him go. This man removed the
     pillowcase from the Complainant’s head, untied his ropes and
     gave him back his sweatshirt and shoes. The Complainant’s
     handcuffs could not be removed since the man could not find the
     handcuff key. The man then took the Complainant upstairs and
     told him to leave. The Complainant called the police from a nearby
     store.

     At approximately 6:40 p.m., Philadelphia Police Officers Joseph
     Moore and Bruce Cleaver responded to the call and found the
     Complainant at the corner store bleeding from the head and back.
     The Complainant’s hands were still cuffed behind his back, and his
     wrists were bleeding. The Complainant told Officer Moore that he
     had been kidnapped and robbed by several black males. The
     Complainant also gave a description of Konopki, his car, and the
     address where he had been assaulted. The officers drove the
     Complainant down 3846 N. 8th Street. A few minutes later, as
     the officers travelled northbound on 8th Street with the
     Complainant, Officer Moore saw [Holmes], Konopki (the driver),
     and Lee in the Complainant’s car traveling southbound on 8th
     Street.42 After Konopki parked, the officers investigated the car
     occupants. The Complainant subsequently positively identified
     each as participants in the robbery and kidnapping.44 The
     officers confiscated $610 from [Holmes]. The officers
     confiscated four $100 ATM withdrawal receipts in the
     Complainant’s name from Lee. The officers also recovered
     a Tec-9 semi-automatic handgun loaded with 26 live
     rounds from the trunk of the Complainant’s car. The

                                   -3-
J-S39035-20


       Complainant identified the gun as the weapon used to beat and
       rob him. Later, Fire Department personnel cut the handcuffs off
       the Complainant’s wrists.

           42From the time the officers met the Complainant to when
           the officers saw Konopki park the Complainant’s car two
           houses from the scene was about one to two minutes.

           44Officer Cleaver heard the Complainant identify [Holmes],
           Konopki, Lee, and his car.

       At trial, Brandon Lee testified that [Holmes] did not know about
       his plan to rob the Complainant, and he owned the handgun. Lee
       also testified that he and three others (Killer, Blizz, and Lump)
       committed the crime.

Trial Court Opinion, 3/8/18, at 2-5 (citations omitted, emphasis in original).

       Holmes and Konopki were tried jointly for the above-mentioned

offenses. Prior to trial, Holmes made an oral motion to suppress the victim’s

on-scene identification of Holmes and argued that the officers did not have

probable cause to arrest him at the scene of the incident.2 At the suppression

____________________________________________


2 Holmes did not file a written motion to suppress in accordance with the Rules
of Criminal Procedure. See Pa.R.Crim.P. 581, 578. At the beginning of the
suppression hearing, he stated, “the Motion to Suppress will go for probable
cause to arrest as well as anything seized in the car linking him to the crimes
charged.” N.T., 10/24/12, at 8. After the testimony at the suppression
hearing, there was a lengthy discussion between the parties and the trial court
as to whether Holmes had properly raised any suppression issues related to
the identification of Holmes. Id. at 38-50. Counsel for Konopki indicated that
Holmes had adopted her written motion to suppress, which had included a
challenge to the identification. Id. at 41. Ultimately, Holmes elected to
withdraw his request to challenge the two line-ups during the suppression
hearing and proceeded to argue only that Holmes’ arrest was not supported
by probable cause because there was insufficient evidence to identify him as
one of the perpetrators of the attack. Id. at 50-53. Our review of this issue
is hampered by the fact that Holmes did not file a written motion or ensure



                                           -4-
J-S39035-20


hearing, Officer Joseph Moore testified that he responded to a 911 call from a

corner store and spoke to the victim, who reported that he had been attacked

by several black males in a nearby house.        Officer Moore and his partner

immediately transported the victim back to the house to identify the location

of the attack. As they approached the house, they saw the victim’s car driving

towards them. The victim’s car pulled over and Holmes stepped out. Konopki

and Lee were still sitting in the vehicle.       Officer Moore and his partner

immediately stopped Holmes, Konopki and Lee and the victim identified all

three individuals as involved in the attack.     They were then placed under

arrest.    Officer Moore testified that approximately three minutes elapsed

between when he responded to the 911 call and encountered Holmes, Lee and

Konopki.

       The trial court denied the motion to suppress, but stated that it would

place its findings of fact on the record at a later time.    Officer Moore and

Officer Cleaver then testified at trial that the victim had made an on-scene

identification of Holmes as one of his attackers.     After the jury had begun

deliberations, the trial court placed its findings of fact and conclusions of law

on the record. The trial court found that the officers located Holmes within



____________________________________________


that a copy of Konopki’s written motion was included in the certified record on
appeal. However, when it issued its findings of fact on the suppression
motion, the trial court addressed the merits of the motion to suppress the
victim’s on-scene identification of Holmes. N.T., 11/8/12, at 106-110.


                                           -5-
J-S39035-20


three minutes of receiving the radio call for the robbery and they observed

both Holmes and Konopki inside the victim’s car. The victim then immediately

identified Holmes to the officers as one of his attackers. The trial court also

considered the voice line-up, described infra, where the victim narrowed-down

the possible suspects to two individuals, including Holmes. Based on all of

these circumstances, the trial court concluded that the on-scene identification

was sufficiently reliable to submit to the jury for consideration.

      At   trial,   the   victim   was   questioned   extensively   regarding   his

identification of Holmes as one of the assailants. The victim testified that the

male assailants had covered their faces such that only the area from their

eyebrows to their noses was visible. He saw the assailants briefly when he

entered the house before they placed a cover over his head, and he saw one

of the assailants again when he moved the cover to place a gag in the victim’s

mouth. Based on those instances, he identified Holmes, Lee and Konopki as

his assailants when they were found in his car. A fourth male was found hiding

inside the house where the attack took place, but the victim told officers that

this individual had not been involved in the attack.

      A few weeks after the incident, the victim attended a voice line-up and

listened to several males recite lines that the assailants had used during the

attack. The victim initially asked to listen to two of the individuals a second

time, believing that the assailant was one of the two. However, after listening

to all of the voices a second time, he could not positively identify any of the


                                         -6-
J-S39035-20


individuals as one of the assailants. One of the two individuals he initially

thought might have been involved in the attack was Holmes.            A couple of

months later, the victim attended a visual line-up in which all of the males had

their faces covered in the same manner as the assailants had on the night of

the attack. The victim was not able to identify any of his attackers in the

visual line-up. At the preliminary hearing, the victim identified Lee as one of

the attackers but was again unable to identify Holmes.

        On cross-examination, the victim admitted that he could not make an

in-court identification of Holmes as one of his attackers with 100 percent

certainty, though he recalled that he was able to identify him as one of the

individuals involved when he saw Holmes immediately after the incident.3 The

victim testified that he did recognize Holmes at the time of trial because an

officer had shown him a photo of Holmes, but he did not testify as to when he

was shown that photo.         He did not dispute that he was unable to identify

Holmes as one of the attackers at the voice line-up, visual line-up or

preliminary hearing. Holmes did not move for a mistrial or other form of relief

when the victim testified that he had been shown a photo of Holmes by one

of the officers. N.T., 11/5/12, at 236-37.

        Additionally, Fisher testified at trial that she witnessed Konopki, Lee and

Holmes plan the kidnapping and robbery. Fisher had been dating and living


____________________________________________


3   The trial took place four years after the attack.


                                           -7-
J-S39035-20


with Holmes for several years at the time of the incident. On the night of the

attack, she was at his home with Holmes, Konopki and Lee, and Konopki told

them that she knew a man from Wilkes-Barre who had $30,000 in a bank

account. Konopki said that she could ask the man to meet her in Philadelphia,

and she, Holmes and Lee planned to rob him and take his money from ATM

machines. Fisher interrupted the conversation and said that the plan would

not work and they should not go through with it, and Holmes told her to mind

her own business and go upstairs. Fisher saw Holmes, Konopki and Lee leave

the house in two vehicles twenty minutes later. She next heard from Holmes

approximately two hours later when he called her and told her they had been

arrested.

      Fisher spoke with Holmes and Konopki by phone and letter while they

were incarcerated. In one conversation with Konopki, they discussed whether

Holmes and Lee were likely to talk to the police about the crime.           In a

conversation with Holmes, they spoke about Konopki’s release from

incarceration. Holmes stated that Konopki should talk to the victim and tell

him not to come to the trial or ask him to sign an affidavit averring that Holmes

was not involved in the attack. Holmes also sent Fisher a letter instructing

her to have someone call the victim “to send the boy a message” and tell him

“his life is on the line” before the trial date. N.T., 11/7/12, at 39. Finally,

Fisher identified the Tec-9 that had been recovered from the victim’s car at




                                      -8-
J-S39035-20


the time of the arrests and stated that she had seen Holmes with the weapon

in the past.

                                               B.

        Following the reception of the evidence, Holmes was found guilty of the

above-mentioned offenses. The trial court sentenced him to 10 to 20 years’

incarceration each for the counts of aggravated assault, robbery and

kidnapping, and five years’ probation for the count of persons not to possess.

The sentences were imposed consecutively for an aggregate sentence of 30

to 60 years’ incarceration followed by 5 years of probation. Holmes’s appellate

rights were twice reinstated pursuant to the Post-Conviction Relief Act,4 and

he was permitted to proceed pro se on appeal. Holmes and the trial court

have complied with Pa.R.A.P. 1925.

        On appeal, Holmes raises various challenges to the admission and

reliability of the identification evidence at trial, the non-disclosure of the photo

that the victim was shown of Holmes prior to trial, the admission of Fisher’s

testimony, and the cumulative effect of those alleged errors. Additionally, he

argues that the evidence was insufficient to support his convictions, that his

convictions were against the weight of the evidence, and that he has not been

provided with the preliminary hearing transcript for use in litigating this

appeal. We now turn to the merits of these claims.


____________________________________________


4   42 Pa.C.S. § 9541 et seq.


                                           -9-
J-S39035-20


                                               II.

        Holmes’s first three issues on appeal relate to the identification

testimony and we address them together. He first argues that the trial court

abused its discretion in denying his motion to suppress the victim’s on-scene

identification, as the identification was unreliable and the circumstances

surrounding the identification were unduly suggestive. Next, he claims that

the victim’s in-court identification was tainted because an officer showed the

victim a photo of Holmes at some point prior to the trial. Finally, in what he

frames as a Brady5 claim, he argues that the Commonwealth committed

prosecutorial misconduct by failing to disclose that an officer showed the

victim a photo of Holmes prior to trial.

                                               A.

        In his challenge to the trial court’s ruling on his suppression motion,6

Holmes claims that the victim’s identification was unduly suggestive and

____________________________________________


5   Brady v. Maryland, 373 U.S. 83 (1963).

6       Our standard of review in addressing a challenge to the denial of
        a suppression motion is limited to determining whether the
        suppression court’s factual findings are supported by the record
        and whether the legal conclusions drawn from those facts are
        correct.   Because the Commonwealth prevailed before the
        suppression court, we may consider only the evidence of the
        Commonwealth and so much of the evidence for the defense as
        remains uncontradicted when read in the context of the record as
        a whole. Where the suppression court’s factual findings are
        supported by the record, we are bound by these findings and may
        reverse only if the court’s legal conclusions are erroneous. Where



                                          - 10 -
J-S39035-20


should have been suppressed because the victim did not have an adequate

opportunity to view the perpetrators during the attack, he was under

significant stress during the incident, and he initially gave officers a vague

description of the perpetrators.7 We disagree.

       “In reviewing the propriety of identification evidence, the central inquiry

is whether, under the totality of the circumstances, the identification was

reliable.” Commonwealth v. Milburn, 191 A.3d 891, 899 (Pa. Super. 2018)

(citation omitted). Suppression of an identification is proper only when the

procedure is “so impermissibly suggestive as to give rise to a very

substantial likelihood of irreparable misidentification.”   Id. at 900 (citation

omitted, emphasis in original).

       Suggestiveness in the identification process is but one factor to be
       considered in determining the admissibility of such evidence and
       will not warrant exclusion absent other factors. As this Court has
____________________________________________


       ... the appeal of the determination of the suppression court turns
       on allegations of legal error, the suppression court’s legal
       conclusions are not binding on an appellate court, whose duty it
       is to determine if the suppression court properly applied the law
       to the facts. Thus, the conclusions of law of the courts below are
       subject to our plenary review.

Commonwealth v. McAdoo, 46 A.3d 781, 783-84 (Pa. Super. 2012).

7 Holmes also argues that the on-scene identification was tainted because
before the victim made the identification, he heard the officers at the scene
say that the suspects had been located inside the victim’s car. As he did not
present this argument during the suppression proceedings, it is waived.
Pa.R.A.P. 302(a); Commonwealth v. Rush, 959 A.2d 945, 949 (Pa. Super.
2008) (holding that legal theories that were not presented to the trial court
may not be raised for the first time on appeal).


                                          - 11 -
J-S39035-20


     explained, the following factors are to be considered in
     determining the propriety of admitting identification evidence:
     the opportunity of the witness to view the perpetrator at the time
     of the crime, the witness’ degree of attention, the accuracy of his
     prior description of the perpetrator, the level of certainty
     demonstrated at the confrontation, and the time between the
     crime and confrontation. The corrupting effect of the suggestive
     identification, if any, must be weighed against these factors.
     Absent some special element of unfairness, a prompt “one on one”
     identification is not so suggestive as to give rise to an irreparable
     likelihood of misidentification. Indeed, we have regularly held that
     a prompt one-on-one identification enhances the reliability of the
     identification.

Commonwealth v. Hale, 85 A.3d 570, 574 (Pa. Super. 2014) (cleaned up).

     In Hale, the defendant broke into the victim’s home, pointed a gun at

her, and forced her to put her head under a pillow and blanket before he took

her television and left the house. Id. at 572. The defendant was apprehended

approximately one hour later and detained in handcuffs while the victim was

transported to the scene. Id. The victim rejected another individual at the

scene as the perpetrator before she identified the defendant as the man who

had broken into her home. Id. We held that the trial court did not err in

denying the motion to suppress the identification, as the victim had the

opportunity to view the defendant before her head was covered, little time

passed between the incident and the identification, and the victim was certain

at the scene that the defendant was the perpetrator. Id. at 575.

     Here, Officer Moore testified that he responded to a radio dispatch for a

robbery and carjacking and met the victim, who was handcuffed and bleeding.

The victim told him that he had been attacked by several black males in black


                                    - 12 -
J-S39035-20


clothing and that they were with a white female with blonde hair named

Jennifer, who was known to the victim. He told the officers that the males

had taken his ATM card and car keys.            Officer Moore and his partner

immediately put the victim in their vehicle and asked him to show them the

house where the attack had taken place, which was nearby. As they drove

down the street, the officers observed the victim’s car approaching them from

the opposite direction. The car pulled over and Holmes exited the back seat

while Lee and Konopki sat in the front. Officer Moore and his partner stopped

all three individuals and the victim identified them as his attackers.

      Officer Moore recovered $610 in cash from Holmes and $991 in cash

from Lee. In addition, Lee had four ATM withdrawal receipts documenting

$100 withdrawals from the victim’s bank account. The victim’s wallet was

recovered from inside the vehicle and the officers found the Tec-9 in the trunk

of the vehicle. The victim confirmed that the Tec-9 found in the trunk of the

car had been used during the attack.          Officer Moore testified that three

minutes elapsed between when he received the radio call and responded to

the scene and when they encountered the three co-defendants in the victim’s

vehicle.

      We conclude that the on-scene identification was sufficiently reliable and

the trial court did not err in allowing the jury to hear this evidence. While the

victim’s head was covered during much of the attack, like the witness in Hale,

he had the opportunity to view his attackers before they covered his face. The


                                     - 13 -
J-S39035-20


victim provided the officers with a general description of his attackers before

Holmes, Lee and Konopki were apprehended, and the victim was personally

familiar with Konopki before the incident occurred.        The identification took

place mere minutes after the victim was freed and the officers received the

initial report of the attack. In addition to identifying Holmes and Lee as his

attackers at the scene, the victim was able to confirm that a third black male,

who had been found hiding in the house, was not involved in the attack. Under

these circumstances, the on-scene identification was sufficiently reliable and

the trial court did not err in denying the motion to suppress.

                                       B.

      Next, Holmes contends that the victim’s in-court identification was

tainted because an officer showed the victim a photograph of Holmes at some

point prior to trial. He argues that the victim’s in-court identification violated

due process because the photo rendered the procedure unduly suggestive. As

the victim repeatedly testified at trial that he could not positively identify

Holmes as one of his attackers, this claim is meritless.

      On direct examination, the victim testified that after he was picked up

by the police, he was taken to the area where the attack occurred where

officers showed him four individuals they had apprehended.            The victim

testified that those individuals included Konopki, the individual who had been

hiding inside the house, and two other males. The district attorney then asked

the victim, “Now, today, again more than four years later, are you able to say


                                     - 14 -
J-S39035-20


today if anyone in the courtroom was one of the males that you were shown?”

N.T., 11/5/12, at 164. The victim then confirmed that he saw Holmes at the

time of the on-scene identification.    Id.   The victim did not testify as to

whether he recognized Holmes in court as one of the attackers. The victim

also testified that he was unable to identify Holmes at the visual or voice line-

ups during the course of the investigation.

      On cross-examination, Holmes’ attorney asked the victim how he could

recognize Holmes at the time of trial when he was unable to identify him

during the line-ups three years prior and the following exchange occurred:

      Q: But now four years later you can identify Mr. Holmes and Mr.
      Holmes isn’t even wearing a hoodie. So is it that your recollection
      just was so totally refreshed now?

      A: I don’t know, sir.

      Q: I can’t hear you, sir.

      A: I don’t know, sir.

      Q: You don’t know?

                                       …

      A: I was shown pictures of Mr. Holmes.

      Q: When were you shown pictures of Mr. Holmes?

      A: Like I saw him the night of when they brought the three men
      out to — from my car. I actually saw four persons. Fourth person,
      Jennifer, and the gun.

      Q: We’ll get to that.

      A: Okay.


                                     - 15 -
J-S39035-20


     Q: But you're stating to me that some officer of the law or
     someone showed you a picture of Mr. Holmes?

     A: Yes.

     Q: And you said, yeah, that was him?

     A: I don’t remember what I said, sir.

     Q: Okay. So you don’t know whether you identified him or not.
     Somebody showed you a picture that was later identified as
     Holmes but you don't know if that was guy in the incident, correct?

     A: No, sir.

     Q: All right. Because we’re only after the truth of the matter.

     A: That’s all I’m here for, sir.

     Q: All right. So now getting back to what I was asking you to do—

     A: Yes, sir.

     Q: All right. You cannot 100 percent tell this jury, tell this judge
     and everybody in it, that Mr. Holmes was in that incident on
     October 24th on that house on 8th Street? You can't do that; can
     you?

     A: No, sir.

     Q: You can’t?

     A: No, sir.

     Q: No, correct?

     A: Yes, sir.

     Q: That’s your answer?

     A: Yes, sir.




                                        - 16 -
J-S39035-20


N.T., 11/5/12, at 236-37. Holmes’ attorney did not question the victim further

regarding when or in what context the officer had shown him a photo of

Holmes. The victim later confirmed that when he saw Holmes at the scene,

he told officers that he had been involved in the attack, but he was not able

to identify Holmes in the visual line-up. N.T., 11/6/12, at 62-67.

      The record reflects that the victim was unable to make an in-court

identification of Holmes as one of his attackers.      He testified candidly on

multiple occasions that he was not able to recognize Holmes at the preliminary

hearing, the visual line-up, the voice line-up or at trial, and he was thoroughly

cross-examined regarding the on-scene identification. While the victim stated

that an officer had shown him a photo of Holmes, he did not testify and was

not asked when this event occurred, though presumably it would have been

after Holmes was arrested. There is no support for Holmes’ argument that

the victim made a tainted in-court identification of him as a result of seeing

the photo, as the victim did not identify him in court as one of his attackers

at all. This claim is meritless.

                                       C.

      Finally, Holmes claims that the Commonwealth engaged in prosecutorial

misconduct by failing to disclose to the defense that the victim was shown a

photo of Holmes before trial. He argues that this failure constituted a Brady

violation and deprived him of due process. This claim is waived. As noted

supra, Holmes learned during cross-examination of the victim that an officer


                                     - 17 -
J-S39035-20


had shown the victim his photo at some point prior to trial. While Holmes now

contends that he was deprived of a fair trial by the non-disclosure, he did not

present this argument to the trial court or seek a continuance, mistrial or

dismissal of the charges based on the non-disclosure.         Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.”).        Instead, he elected to continue with his cross-

examination of the victim and challenged the credibility of the victim’s on-

scene identification. Because Holmes did not raise his Brady claim in the trial

court, it is waived.8 Commonwealth v. Creary, 201 A.3d 749, 752-53 (Pa.

Super. 2018) (holding that the defendant waived his Brady argument by

failing to present it to the trial court).




____________________________________________


8 Even if Holmes had properly presented his Brady claim to the trial court, we
would conclude that no relief is due because he is unable to establish
prejudice. “There are three components of a true Brady violation: The
evidence at issue must be favorable to the accused, either because it is
exculpatory, or because it is impeaching; that evidence must have been
suppressed by the State, either willfully or inadvertently; and prejudice must
have ensued.” Commonwealth v. Natividad, 200 A.3d 11, 26 (Pa. 2019)
(quoting Strickler v. Greene, 527 U.S. 263, 281-82 (1999)). As discussed
in Part III.B, supra, the victim was unable to identify Holmes as his attacker
at trial despite seeing the photo of Holmes beforehand. The defense
thoroughly cross-examined the victim, who admitted repeatedly that he had
never positively identified Holmes as his attacker after the night in question.
Because viewing the photo did not lead the victim to make any additional
identification of Holmes, and Holmes was able to cross-examine the victim
regarding the photo at trial, we cannot conclude that he was prejudiced when
the Commonwealth did not disclose the photo prior to trial.


                                          - 18 -
J-S39035-20


                                           III.

       Next, Holmes contends that the trial court erred by admitting Konopki’s

inculpatory statements which “collaterally incriminated” him when he was not

afforded    the   opportunity     to   cross-examine    Konopki   regarding   those

statements.9      See Holmes’s Brief at 61-63.         Holmes argues that he was

deprived of his Sixth Amendment right to confront Konopki in violation of the

principles established in Bruton v. United States, 391 U.S. 123 (1968),10

because the statements were introduced without Konopki’s testimony.

       The statements at issue were admitted through Fisher’s testimony, as

the Commonwealth played tapes of the phone conversations Fisher had with

Konopki while Konopki was incarcerated. In the conversations, Konopki and

Fisher discuss the individual, who was Holmes’s cousin, who freed the victim

from his restraints and let him out of the house after the attackers had left

with his bank card and car. Fisher said that she thought Konopki might talk


____________________________________________


9 While Holmes and Konopki proceeded to trial together, Konopki failed to
appear on the second day of trial and was tried in absentia.         See
Commonwealth v. Konopki, 1683 EDA 2013, at *3 (Pa. Super. May 21,
2015) (unpublished memorandum).

10 In Bruton, the Supreme Court held that in a joint trial, a defendant’s right
of confrontation is violated when a non-testifying co-defendant’s confession
naming the defendant as a participant in the crime was admitted into
evidence. Such a confession may be admitted into evidence only if the
confession “is altered to remove the defendant’s name and any reference to
his existence, and a proper limiting instruction is given.” Commonwealth v.
Markman, 916 A.2d 586, 601 (Pa. 2007). The alteration or redaction must
not be in such a manner that it “clearly refers to the defendant.” Id.


                                          - 19 -
J-S39035-20


to the police about the events, but said that Holmes and Lee would not talk to

the police. In another call, Konopki told Fisher that she and Holmes did not

say anything that would get Lee in trouble.

       Again, this argument is waived. First, Holmes did not object to Fisher’s

testimony at the time of trial. While counsel for Konopki sought to exclude

the phone calls on other grounds prior to and during trial, Holmes did not

present his Confrontation Clause argument to the trial court or object to the

admission of the phone call on any other ground. Thus, he failed to preserve

this issue for appeal.      Pa.R.A.P. 302(a).      Second, while Holmes included a

challenge to Fisher’s testimony in his concise statement pursuant to Pa.R.A.P.

1925(b), he did not raise a challenge to the admission of Konopki’s statements

as a violation of his Confrontation Clause rights. See Appellant’s Pa.R.A.P.

1925(b) Concise Statement of Matters Complained of on Appeal, 11/14/17, at

1-2. Because the argument he presents on appeal was not preserved in his

concise statement, it is waived. Pa.R.A.P. 1925(b)(4)(vii).11

____________________________________________


11Nonetheless, we note that Konopki’s statements in the taped conversations
with Fisher were non-testimonial. The principle in Bruton protects the
accused’s right under the Confrontation Clause to cross-examine his accusers.
However, the United States Supreme Court has held that the Confrontation
Clause’s protections apply to testimonial statements, not non-testimonial
statements. Crawford v. Washington, 541 U.S. 36, 51-52, 68 (2004). The
“core class of testimonial statements” includes statements in “affidavits,
depositions, prior testimony at a preliminary hearing, before a grand jury, or
at a former trial, or given during police interrogations,” but also includes
statements made for the primary purpose of investigating a crime or collecting
evidence for future prosecution. See Commonwealth v. Abrue, 11 A.3d



                                          - 20 -
J-S39035-20


                                               IV.

       Next, Holmes contends that the cumulative prejudice of the alleged

errors addressed in Parts III and IV, supra, deprived him of a fair trial. As we

have determined that all of these alleged errors are waived or meritless, we

need not consider this claim further.

                                               V.

       We address Holmes’ next two claims together. First, Holmes asserts

that the evidence was insufficient to support his convictions because the

evidence did not establish beyond a reasonable doubt that he was one of the

individuals involved in the attack.            In the alternative, he argues that his

convictions were against the weight of the evidence. Both claims are waived.

       As the trial court noted in its opinion, when raising a challenge to the

sufficiency of the evidence, an appellant’s concise statement must identify the

specific element of the crime that he alleges was not proven at trial. Pa.R.A.P.

1925(b)(4)(vii); Commonwealth v. Hoffman, 198 A.3d 1112, 1125 (Pa.

Super. 2018). “Such specificity is of particular importance in cases where, as



____________________________________________


484, 491-92 (Pa. Super. 2010) (quoting Crawford, supra). Konopki’s
statements made in casual conversation with Fisher were non-testimonial and,
thus, their admission was governed by the rules of evidence, not the
Confrontation Clause. See Crawford, supra, at 51 (“An accuser who makes
a formal statement to government officers bears testimony in a sense that a
person who makes a casual remark to an acquaintance does not.”). As a
result, Holmes’ argument that the statements were inadmissible pursuant to
Bruton has no merit.


                                          - 21 -
J-S39035-20


here, the [a]ppellant was convicted of multiple crimes each of which contains

numerous elements that the Commonwealth must prove beyond a reasonable

doubt.” Hoffman, supra (citation omitted; alteration in original).

       Holmes included a boilerplate challenge to the sufficiency of the

evidence in his concise statement that did not alert the trial court that his

challenge was based on the sufficiency of the identification evidence. See

Appellant’s Pa.R.A.P. 1925(b) Concise Statement of Matters Complained of on

Appeal, 11/14/17, at 1 (“Whether the [e]vidence introduced against appellant

during his trial was [s]ufficient to establish beyond a reasonable doubt the

charge(s) for which he was held for court to answer?”).       The trial court

nonetheless attempted to address the merits of Holmes’ claim in its opinion,

but because Holmes did not clarify that he was challenging the evidence that

supported his identification, its analysis was confined to discussing the

evidence that supported the substantive elements of each offense. Trial Court

Opinion, 3/8/18, at 6-11. Because Holmes’ challenge was not preserved in

his concise statement, this argument is waived.12

____________________________________________


12Even if Holmes had not waived appellate review of this argument, we would
conclude that the evidence at trial was sufficient to establish Holmes’
participation in the crimes.

       Evidence will be deemed sufficient to support the verdict when it
       establishes each material element of the crime charged and the
       commission thereof by the accused, beyond a reasonable doubt.
       Nevertheless, the Commonwealth need not establish guilt to a
       mathematical certainty.      [T]he facts and circumstances



                                          - 22 -
J-S39035-20


       Holmes also raises a challenge to the weight of the evidence to support

his convictions. A challenge to the weight of the evidence must be raised in

the trial court through a motion for new trial. Pa.R.Crim.P. 607(A). “Appellate

review of a weight of the evidence claim is limited to a review of the judge’s

exercise of discretion.” Id., cmt (citing Commonwealth v. Widmer, 689

A.2d 211 (Pa. 1997); Commonwealth v. Brown, 648 A.2d 1177, 1189-92

(Pa. 1994)). Our review of the record confirms that while Holmes filed a post-

____________________________________________


       established by the Commonwealth need not be absolutely
       incompatible with the defendant’s innocence. Any doubt about
       the defendant’s guilt is to be resolved by the fact finder unless the
       evidence is so weak and inconclusive that, as a matter of law, no
       probability of fact can be drawn from the combined circumstances.

Commonwealth v. Cox, 785 MDA 2018, at *4 (Pa. Super. April 22, 2020)
(citation omitted). Holmes’ argument is based on the assumption that a
victim’s identification testimony is necessary to obtain a conviction. Such a
rule would preclude prosecution of the many crimes committed without
eyewitnesses. The Commonwealth may meet its burden of establishing the
identity of a perpetrator through other forms of evidence, including
circumstantial evidence. Commonwealth v. Lopez, 57 A.3d 74, 79 (Pa.
Super. 2012) (citation omitted). Here, Holmes was found minutes after the
attack riding in the victim’s stolen vehicle with Konopki, who the victim knew
to be involved in his attack, and Lee, who had ATM receipts associated with
the victim’s bank account on his person. The Commonwealth presented
testimony from Fisher that she witnessed the three individuals planning to
attack the victim and steal his bankcard, ultimately aiming to empty his
retirement account of approximately $30,000. Fisher also confirmed that she
had seen Holmes use the type of gun that was used in the attack on a prior
occasion. The home where the attack took place belonged to one of Holmes’
cousins. Finally, Holmes sent letters to Fisher from jail urging her to find
someone to intimidate the victim into not coming to trial. Under all of these
circumstances, the jury was entitled to conclude beyond a reasonable doubt
that Holmes had participated in the crimes.




                                          - 23 -
J-S39035-20


sentence motion seeking reconsideration of his sentence, he did not move for

a new trial on the basis that his convictions were against the weight of the

evidence.    Further, a weight claim is not preserved for review when it is

included in the appellant’s concise statement pursuant to Pa.R.A.P. 1925(b)

when the appellant failed to raise the claim in front of the trial court in an

earlier motion.     Commonwealth v. Sherwood, 982 A.2d 483, 494 (Pa.

2009). Therefore, this issue is waived.13

                                               VI.

       Finally, Holmes claims that the trial court hindered his ability to litigate

his appeal by refusing to provide him with a copy of the transcript of his

preliminary hearing.14 Holmes has submitted two previous applications to this

court requesting that we compel the trial court to provide him with the

necessary transcripts to prosecute his appeal. See Application for Stay of



____________________________________________


13Nonetheless, we would hold that Holmes’ convictions were not against the
weight of the evidence adduced at trial. “An allegation that the verdict is
against the weight of the evidence is addressed to the discretion of the trial
court.” Commonwealth v. Sullivan, 820 A.2d 795, 805-06 (Pa. Super.
2003) (citation omitted). A new trial is appropriate only when the verdict “is
so contrary to the evidence as to shock one’s sense of justice.”
Commonwealth v. Olsen, 82 A.3d 1041, 1049 (Pa. Super. 2013) (citation
omitted). “[T]he evidence must be so tenuous, vague and uncertain that the
verdict shocks the conscience of the court.” Commonwealth v. Akhmedov,
216 A.3d 307, 326 (Pa. Super. 2019) (en banc) (citation omitted). Based on
the totality of the circumstances described in note 13, supra, the jury’s verdict
does not shock the conscience of the court.

14The preliminary hearing transcript was made part of the certified record on
appeal and we have considered it in the disposition of Holmes’ claims.

                                          - 24 -
J-S39035-20


Appeal Proceedings and Hearing Relative to Production of Documentation for

Appeal Proceedings, 7/16/18; Application for Relief, 12/24/18. We issued an

order directing the trial court to ensure that Holmes was provided with the

transcripts.   Order, 8/28/18 (remanding to the trial court for 60 days and

directing that court to provide Holmes with all notes of testimony and other

documents necessary to his appeal); Order, 1/22/19 (directing trial court to

comply with previous Order).     The trial court responded first by assigning

standby counsel to ensure he was provided with discovery.        See Letter,

1/22/19.   The trial court subsequently determined that all the requested

documents had been provided to Holmes in 2015, but the Commonwealth and

standby counsel agreed to provide Holmes with new copies of the documents.

Id. Because the trial court has concluded that Holmes was provided with a

copy of the transcript on two occasions, and the transcript was made part of

the certified record on appeal, this issue has no merit.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2020




                                    - 25 -